DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6, 8-15, and 24-29 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized as follows:
In claim 1, by the limitation the first bonding pad is disposed adjacent to a surface of the first semiconductor die; the second bonding pad is disposed adjacent to the surface of the first semiconductor die; the first semiconductor die includes a first passivation layer disposed adjacent to the surface of the first semiconductor die, and surrounding and exposing the first bonding pad and the second bonding pad; and the dielectric layer further defines a measurement opening in a non-bonding pad region;
In claim 27, by the limitation a second dielectric layer is disposed on the dielectric layer and in the first opening and the second opening of the dielectric layer to cover the first redistribution layer and the second redistribution layer, wherein the second dielectric layer defines an upper measurement opening and a plurality of openings to expose a portion of the first dielectric layer and portions of the first redistribution layer and the second redistribution layer; and an upper patterned circuit layer disposed 
In claim 29, by the limitation the first redistribution layer includes a first portion and a second portion, the first portion is disposed on the dielectric layer, and the second portion is disposed in the first opening and contacts the first bonding pad and the first passivation layer and the dielectric layer further defines a third opening adjacent to the second opening.
Claims 2-4, 6, 8-15, and 24-26 depend on claim 1. Claim 28 depends on claim 27.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        3/21/2022